WiNsnow, C. J.
In this case it is held:
1. So far as tbe rights of creditors are concerned, au agreement by which a stock of merchandise is transferred upon deferred payments, with tbe provision tbat tbe business shall be continued, tbe stock kept up by new purchases, and tbe vendor have tbe title of tbe entire stock, including tbe additions, as security for tbe purchase price, must be held to be in legal effect a chattel mortgage, notwithstanding tbe parties have called it an agreement of -conditional sale; otherwise tbe provisions of sec. 23165, Stats. 1911, might be nullified by tbe parties to every such transaction by simply calling tbe instrument an agreement of conditional sale.
2. No statement' of tbe amount of sales made from tbe stock, tbe amount paid on tbe mortgage debt, and tbe valuation of tbe stock added, having ever been filed by tbe mort*16gagor in tbis case, as is required, by sec. 2316b, Stats. 1911, to be done every sixty days from tbe date of tbe instrument, tbe lien of tbe mortgagee ceased as to creditors before tbe commencement of tbis action.
3. There was no valid assignment of tbe accounts in tbis case because tbe words relied upon were not words of present transfer, but' merely words indicating an intention to make a transfer at some future time, and were unaccompanied by tbe delivery of tbe books or tbe accounts, or any other act indicating an intention to relinquish the control over tbe accounts or pass tbe title to tbe garnishee. Chapman v. Plummer, 36 Wis. 262.
By the Court. — Judgment reversed, and action remanded with directions to enter -judgment against tbe garnishee in accordance with tbis opinion.